DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 9-28 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not specifically teach determining aspects of a shape representing a plane region in a space, the method comprising: receiving an input image, wherein the input image includes a shape with a side; identifying, based on a plurality of line segments in the input image, an original set of line segments; generating a first set of line segments from the original set of line segments, wherein the first set of line segments includes line segments that are either in parallel or perpendicular to a side of the shape in the input image; generating a remainder portion of line segments from the original set of line segments, wherein the remainder portion of line segments and the first set of line segments are distinct; generating, based on an angle of the first set of line segments relative to a reference direction of the input image as a rotational angle, affine transformation matrix data; generating, based on line segments that are either in parallel or perpendicular to the side of the shape in the input image and line segments obtained by transforming the remainder portion of line segments using the affine transformation matrix, a second set of line segments; determining, based on two line segments from the second set of line segments and upper and lower ends or left and right ends of the input image, a set of four intersection points; generating, based on correspondence between the determined set of four intersection points and four vertices . .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646